Citation Nr: 0511205	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  04-02 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Basic eligibility to receive improved pension benefits based 
upon service in the American Merchant Marine from January 27 
to December 31, 1946.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant served in the American Merchant Marine from 
January 27 to December 31, 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 adjudicative determination by 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The Secretary of Defense has certified that the appellant 
served in the American Merchant Marine from January 27 to 
December 31, 1946.  


CONCLUSION OF LAW

Basic eligibility to receive improved pension benefits is not 
established.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.1, 3.7 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the essential facts in this case 
have been fully developed and are not in dispute.  The 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) has no effect upon an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  
Manning v. Principi, 16 Vet. App. 534 (2002).  

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  

Improved pension benefits are payable to veterans who served 
in the active military, naval, or air service for ninety days 
or more during a period of war.  38 U.S.C.A. § 1521.  

The following individuals and groups are considered to have 
performed active military, naval, or air service:...  
	(x)  Active military service certified under section 401 
of PL 95-202.  Such service if certified by the Secretary of 
Defense as active military service and if a discharge under 
honorable conditions is issued by the Secretary....Service in 
the following groups has been certified as active military 
service....  
		(15)  American Merchant Marine in Oceangoing 
Service during the Period of Armed Conflict, December 7, 
1941, to August 15, 1945.  

The Secretary of Defense has certified that the appellant 
served on active duty in the Merchant Marine from January 27 
to December 31, 1946.  The relevant DD Form 214, Certificate 
of Release or Discharge from Active Duty, issued to the 
appellant states that:  "THIS DOCUMENT, ISSUED UNDER PUBLIC 
LAW 105-368 (46 USC CHAPTER 112), ADMINISTRATIVELY 
ESTABLISHES ACTIVE DUTY SERVICE SOLELY FOR BENEFITS UNDER 
CHAPTER 23 (RELATING TO BURIAL BENEFITS) AND CHAPTER 24 
(RELATING TO INTERMENT BENEFITS) OF TITLE 38 UNITED STATES 
CODE."  

Since the appellant did not serve in the American Merchant 
Marine during the Period of Armed Conflict (December 7, 1941, 
to August 15, 1945), he does not meet the legal requirements 
set forth above for active military service under section 401 
of PL 95-202.  Consequently, the appellant is not a 
"veteran," as defined at 38 C.F.R. § 3.1(d), nor did he 
serve in the active military service for more than 90 days 
during a period of war.  In fact, on August 11, 1999, the 
Secretary of the Air Force, acting as the Executive Agent of 
the Secretary of Defense, determined that the service of the 
group known as "American Merchant Mariners Who Were in 
Active Ocean-Going Service" during the period of August 15, 
1945, to December 31, 1946, shall not be considered "active 
duty" under the provisions of Public Law 95-202 for the 
purposes of all laws administered by the Department of 
Veterans Affairs.  See 64 Fed. Reg. 170 at p. 48146 (Sep. 2, 
1999).  

The appellant claims that he served in the U.S. Coast Guard 
from January 27 to December 31, 1946, and that this service 
qualifies him to receive improved pension benefits.  However, 
the Honorable Discharge which he has submitted in support of 
this claim does not satisfy the evidentiary requirements of 
38 C.F.R. § 3.203 as satisfactory evidence of the claimed 
Coast Guard service in that this document is not an original 
document, a copy issued by the service department, or 
certified copy, and it does not reflect essential information 
as to length of service.  Furthermore, a notation on the face 
of this document clearly states that it was issued pursuant 
to PL 95-202 and/or PL 105-368 for the purpose of 
establishing service in the American Merchant Marine.  

Accordingly, the Board concludes that the appellant's claim 
is without legal merit.


ORDER

The appeal for basic eligibility to receive improved pension 
benefits is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs


